raised in the motion, we conclude that the district court did not err in
                denying the motion. Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                 Hardesty




                                                          0\s2_                 J.
                                                 Cherry



                cc: Hon. Brent T. Adams, District Judge
                     David Mariscal
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A